Moyer, C.J.,
concurring in part and dissenting in part. I concur with the majority that the defendants are not entitled to summary judgment on the basis of the recreational user statute. As the majority correctly states, the applicability of the immunity provision of R.C. 1533.181 does not depend upon the common-law status of the injured party (as trespasser, licensee, social guest, or invitee) but, rather, on whether the property in question was held open to the general public for recreational use.
I respectfully dissent from that portion of the opinion holding that the defendant association and LaCoss-Englehaupt may owe a duty to plaintiffs if it can be established that they had sufficient control of the premises.
“To establish actionable negligence it is fundamental that the one seeking recovery must show the existence of a duty on the part of the one sued not to subject the former to the injury complained of, a failure to observe such duty, and an injury resulting proximately therefrom.” Thrash v. U-Drive-It Co. (1953), 158 Ohio St. 465, 49 O.O. 402, 110 N.E. 2d 419, paragraph one of the syllabus. As we indicated in Mitchell v. Cleveland Elec. Illum. Co. (1987), 30 Ohio St. 3d 92, 94, 30 OBR 295, 296, 507 N.E. 2d 352, 354, the first inquiry in a determination of whether a duty is owed involves the nature of the relationship between the parties.
I agree with the majority that liability in tort for injury resulting from defective premises is an incident to occupation or control. Mitchell, supra, at 94, 30 OBR at 297, 507 N.E. 2d at 354. Occupation and control connote the power of dominion over the property. It is the exercise of this power that creates a relationship between the parties. See Wills v. Frank Hoover Supply (1986), 26 Ohio St. 3d 186, 188, 26 OBR 160, 162, 497 N.E. 2d 1118, 1120. The nature of the relationship created defines the duty owed. 62 American Jurisprudence 2d (1972) 302, Premises Liability, Section 58. Duly does not exist in a vacuum.
There is no evidence tending to show that the defendant association or defendants LaCoss-Englehaupt bore such a relation to the plaintiffs as to impose a duty to exercise reasonable care to maintain the premises in a safe condition for the benefit of the plaintiffs. See Bryant v. Schrage (1944), 75 Ohio App. 62, 66, 30 O.O. 358, 360, 60 N.E. 2d 801, 803.
Under the majority’s approach, once control is established, ipso facto, a duty exists to the entire world. This argument is flawed in that it presumes as a matter of course that the party in *354control of the property has a relationship with the injured party. I agree with the majority that duty can be found where several defendants share control over a property. However, a relationship must be established between the injured person and the defendants before this duty can be inferred. The facts indicate that plaintiff, Fryberger, was on the premises to discuss a pending legal matter with his lawyer, defendant Borcoman. After the legal consultation ended, he was permitted by defendant Borcoman to use his property for recreational purposes. There is no indication that the other defendants had any relationship whatsoever with plaintiff or that defendant Borcoman acted on their behalf. The majority points to the facts that the defendant association maintains a swimming beach area on the lake, has some control over who is admitted to or excluded from the lake, dispatches a patrol boat to monitor boat safety on the lake, and controls the water level and weed growth in the lake, to imply that there is a genuine question as to whether the association had sufficient control of the premises to impose a duty for the beriefit of the plaintiff. None of these facts tends to prove the breach of any duty owed by defendants to plaintiff arising from plaintiffs use of Borcoman’s private dock for swimming purposes.
For the reasons stated, I would affirm the trial court’s judgment in favor of the association and LaCoss-Englehaupt, and remand as to Borcoman for a determination as to whether any duty was owed by him to the plaintiff.
Wright, J., concurs in the foregoing opinion.